Citation Nr: 0100053	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected paroxysmal cold 
hemoglobinuria, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's paroxysmal cold hemoglobinuria is not shown 
to be manifested by clinically ascertainable residuals.

2.  The veteran's service-connected paroxysmal cold 
hemoglobinuria does not present an exceptional or unusual 
disability picture rendering impracticable the application of 
the regular schedular standards that would have warranted 
referral of the case to the Director of the Compensation and 
Pension Service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for paroxysmal 
cold hemoglobinuria have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.20, 4.117 Diagnostic Codes 
7700, 7702, 7714, 7716 (2000).

2.  Referral for consideration of an extra-schedular rating 
for service-connected paroxysmal cold hemoglobinuria is not 
warranted by the evidence in this case.  38 C.F.R. 
§ 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000).  The RO requested and received the veteran's VA 
treatment records.  He did not report receiving any private 
treatment.  There is no indication of any additional records 
which the RO failed to obtain.  The RO also provided the 
veteran an appropriate VA examination and personal hearing.  
No further assistance to the veteran is required. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's paroxysmal cold hemoglobinuria is rated by 
analogy to application of the criteria set forth in 
Diagnostic Code 7700 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (2000) (hereinafter 
Schedule).  38 C.F.R. § 4.20 (2000).  Diagnostic code 7700 
provides that a disorder productive of hemoglobin findings of 
10gm/100ml or less, that is asymptomatic, will be assigned a 
zero percent (noncompensable) evaluation.  For a 10 percent 
evaluation to be assigned, hemoglobin findings of 10gm/100ml 
or less, with findings such as weakness, easy fatigability, 
or headaches must be shown.  A disorder productive of 
hemoglobin findings of 8gm/100ml or less, with findings such 
as weakness, easy fatigability, headaches, lightheadedness, 
or shortness of breath, contemplates a 30 percent evaluation.  
Hemoglobin findings of 7gm/100ml or less, with findings such 
as dyspnea on mild exertion, cardiomegaly, tachycardia (100 
to 120 beats per minute) or syncope (three episodes in the 
last six months), contemplate a 70 percent evaluation.  
Hemoglobin findings of 5gm/100ml or less, with findings such 
as high output congestive heart failure or dyspnea at rest, 
contemplate a 100 percent disability.  38 C.F.R. § 4.117, 
Diagnostic Code 7700 (2000).

The veteran contends that an increased (compensable) 
evaluation for his paroxysmal cold hemoglobinuria is 
warranted.  For the following reasons and bases, the Board 
determines that the preponderance of the evidence is against 
the claim, and that his claim must be denied.  38 C.F.R. 
§§ 3.102, 4.3 (2000).

As indicated above, the veteran had active service from May 
1953 to March 1955.  Historically, it is noted that he was 
sent to Germany during the winter of 1953.  He developed 
hematuria whenever he was subjected to cold weather 
conditions.  He was hospitalized and was assessed with 
paroxysmal cold hemoglobinuria, with associated hematuria, 
pain, and other symptoms. 

A December 1977 Board decision established entitlement to 
service connection for a paroxysmal cold hemoglobinuria [PCH] 
disability.  The veteran testified at his personal hearing in 
July 1999 that his disability has subsequently increased in 
severity, and thus, a greater rating should be established.  
He stated that he had stomach pain and felt "very bad.' 

Recent VA outpatient treatment records show that the veteran 
was treated for a variety of complaints, such as cataracts, a 
prostate biopsy, diabetes, right knee pain, vertigo, and 
audiological evaluation.  However, this evidence does not 
show treatment for his service-connected blood condition, 
paroxysmal cold hemoglobinuria.  Hemoglobin was 15.2 in 
November 1997.  The veteran complained of episodes of vertigo 
in December 1998; however, pertinent diagnoses included only 
diabetes and increased blood pressure.

The report of a November 1998 VA examination shows that the 
veteran's CBC [complete blood count] and U/A [urinalysis] 
tests were within normal limits.  Additional testing revealed 
a HGB [hemoglobin] of 15.  There was no evidence of 
congestive heart failure.  The veteran's complaints included 
occasional abdominal pain, fatigability, and weakness.  He 
denied any hematuria or hospitalizations since 1956 or any 
treatment for a hematology disorder.  He also denied any 
headaches, syncope, lightheadedness, or shortness of breath.  
The examiner diagnosed paroxysmal hemoglobinuria, by history. 

As indicated above, the recent November 1998 VA testing 
revealed a hemoglobin of 15, not 10 or less.  Hemoglobin was 
15.2 in November 1997.  Thus, despite the veteran's 
subjective complaints of fatigability, weakness and stomach 
pain, a compensable rating under Diagnostic Code 7700 is not 
established.  Indeed, the examiner diagnosed paroxysmal 
hemoglobinuria, by history only.  For a 10 percent evaluation 
to be assigned, findings such as weakness, easy fatigability, 
or headaches must be shown in addition to hemoglobin findings 
of 10gm/100ml or less.

Additionally, although the veteran received treatment at a VA 
facility for numerous disorders, hospitalization reports or 
other treatment records showing a paroxysmal cold 
hemoglobinuria disorder is not shown.  The VA examiner noted 
that there was no history of a blood transfusion, phlebotomy, 
bone marrow transplant, myelosuppressing therapy, or no 
history of treatment for any hematology disorder.  The 
veteran also testified at his personal hearing that he was 
receiving no treatment for this disorder, and that he was 
only undergoing blood testing in conjunction with his 
diabetes appointments.  Thus, an analogous rating under 
Diagnostic Code 7702 is not shown.  Additionally, there is 
nothing in the evidence that suggests an analogous rating 
under Diagnostic Code 7714 or Diagnostic Code 7716 is 
established.  

As the preponderance of the evidence is against the veteran's 
claim, entitlement to an increased evaluation for paroxysmal 
cold hemoglobinuria must be denied.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in the July 1999 supplemental statement of the 
case.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition since 1956.  Treatment records are essentially 
negative for any mention of paroxysmal cold hemoglobinuria.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result this 
condition.  Indeed, on VA examination in 1998 the condition 
was diagnosed by history only.   Thus, the Board finds that 
the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to compensable evaluation for paroxysmal cold 
hemoglobinuria, to include the issue of entitlement to an 
extraschedular evaluation, is denied.  



		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

